Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,184,415 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
The instantly examined application claims and the patent claims are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
Regarding claims 1-16 of the currently examined application:
The reference claims 1-21 and the examined application claims include the following common features: “receives a filtration parameter from a filtration system associated with an equipment; receive an equipment parameter from an equipment control module that controls operation of an equipment; in response to the availability of filtration parameter, calculating a service life of a component of the filtration system using the filtration parameter and the equipment parameter; in response to the unavailability of the filtration parameter, apply a fixed service interval; and output a command signal based on the filtration parameter and the equipment parameter.”  It is found although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The difference is that the reference claims require “a filter control module that has a first input and a second input, wherein the first input receives a filtration parameter from an engine filtration system, and the second input receive an engine parameter from an engine control module.”  The examined claims are similar to the reference claim except for “engine filtration system,” “internal combustion engine,” “engine parameter,” and “engine control module.” The examined claims are only missing the engine-related of the reference claims will be considered obvious over that the reference claims.
It would have been obvious to modify the filter monitoring system for an internal combustion engine of reference claims to achieve the filter monitoring system of currently examined claims.
Regarding claims 17-23 of the currently examined application:
The reference claims 22-32 and the examined application claims include the following common features: a first sensor associated with a first filtration system of an equipment; a second sensor associated with a second filtration system of the equipment; and a FMS module comprising: a memory, at least one communication interface providing data communication between the FMS module and an equipment control module of the equipment, the first sensor, and the second sensor, an output coupled to a user output, and a processor configured to receive input signals from the first sensor and the second sensor, to calculate a service life for a component of one separate filtration system of the plurality of separate filtration systems using one of the received input signals when at least one of the received input signals is available, to apply a fixed service interval mode when the received input signals are not available, and to provide service indicators for the first filtration system and the second filtration system via the user output.”
The difference is that the reference claims replace the “internal combustion engine” for the equipment, and replace the “engine control module” for the “equipment control module.”  The examined claims are similar to the reference claim except for “internal combustion engine,” and “engine control module.” The examined claims are only missing the engine-related of the reference claims will be considered obvious over that the reference claims.
It would have been obvious to modify the filter monitoring system for monitoring a plurality of separate filtration systems of an internal combustion engine of reference claims to achieve the filter monitoring system of currently examined claims.


Regarding claims 24-26 of the currently examined application:
The reference claims 32-34 and the examined application claims include the following common features: a first sensor associated with a first filtration system of an equipment, wherein the first sensor is a fluid sensor; a second associated with a second filtration system of the equipment; and a third sensor configured to monitor a characteristic of a fluid associated with a fluid system of the equipment, a monitoring module comprising: a memory, at least one communication interface providing data communication between the monitoring module and an equipment control module of the equipment, the first sensor, the second sensor, and the third sensor, and output coupled to a user output, and a processor configured to: receive inputs from the first sensor, the second sensor, and the third sensor, calculate a service life for a component of one separate filtration system of the plurality of separate filtration systems using one of the received input signals when at least one of the received input signals is available, to apply a fixed service interval mode when the received input signals are not available, and to provide service indicators for the first filtration system and the second filtration system via the user output.”
The difference is that the reference claims replace the “internal combustion engine” for the equipment, and replace the “engine control module” for the “equipment control module.”  The examined claims are similar to the reference claim except for “internal combustion engine,” and “engine control module.” The examined claims are only missing the engine-related of the reference claims will be considered obvious over that the reference claims.
It would have been obvious to modify the filter monitoring system for monitoring a plurality of separate filtration systems of an internal combustion engine of reference claims to achieve the filter monitoring system of currently examined claims.
Examiner’s Comments Regarding the cited References
The patent application publication No. US 2008/0104948 A1 (Kapparos reference) discloses an exhaust system and a method of generating a diesel particulate filter.  The system/method is related to heating the particulate filter to an intermediate temperature, maintaining the particulate filter at said temperature until substantial temperature equilibrium is reached, then the particulate filter is heated to a higher temperature than the intermediate temperature.  Kapparos is not teaching or even suggesting “in response to the filtration parameter being available, calculating a service life of a component of the filtration system based on the filtration parameter and the equipment parameter.”
The patent application publication No. US 2008/0190099 A1 (Yezerets reference) discloses system and method for processing NOx present in exhaust gas produced by an internal combustion engine.  The system consists of a NOx adsorber that is configured to receive the exhaust gas, a fuel system configured to supply fuel to the engine, and a control circuit that is configured to control fuel system to normally supply fuel, and to control the fuel system to supply fuel for alternate rich fuel operation of the engine and lean fuel operation of the engine to generate the NOx adsorber.  Yezerets is not teaching or even suggesting the features of “in response to the filtration parameter being available, calculating a service life of a component of the filtration system based on the filtration parameter and the equipment parameter.”  
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667